DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendment to claims, see Remarks and Calsi filed 12/09/2021, with respect to the rejection(s) of claim(s) 1, 4-7, 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore (WO2016145059 – previously cited) in view of Krames (US20150062892A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016145059 granted to Moore-Ede et al. (hereinafter “Moore”) in view of US20150062892 granted to Krames et al. (hereinafter “Krames”).
Regarding claim 1, Moore discloses a circadian effect light fixture (para 0009, “a system for operating one or more light sources providing illumination to an individual”, para 0027 “the one or more light sources provides light with a spectral power distribution having circadian-significant attenuation”) , comprising: a controller (para 0156 “control system”, 0311) configured to receive a modifying factor based on a circadian impact profile (para 0213 “control commands may include signals configured for toggling the operational state of a light…to modify characteristics of the light output” para 0263) that specifies circadian impact values that vary over time (para 0255 “Control logic and circuitry is used to modify the operation and/or transform various operating characteristics based on tracked circadian states (e.g., as provided 
Although Moore discloses modifying the circadian profile of a first space, Moore fails to explicitly disclose the modifying factor being based on a circadian impact profile for a first space. 
Krames teaches a similar human circadian system stimulation (para 0008). Krames teaches modifying the lighting condition of a room automatically in response to trigger evenings which includes presence of the end user in a room for a given amount of time (para 0184) wherein the responses can be used to match to the spectrum to the condition of the user…and wherein the response can be determined by the user’s behavior in combination with other measurable conditions or cues such as time of the day, amount of outdoor light, etc. (para 0184). This provides for realizing the positive benefits and the avoiding deleterious ones 


Regarding claim 4, Moore as modified by Krames (hereinafter “modified Moore”) renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches comprising: a first background circadian system configured to generate the modifying factor received by the controller (paras 0041-0042, 0381, discussing one or more sensors for detecting various characteristics of light and provide the information to one or more control systems and/or one or more light sources).  

Regarding claim 5, modified Moore renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches wherein the second lighting element is configured to provide a circadian accent to the combined light output based on the modifying factor to track the circadian impact profile over the range of time (see claim 1, para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, 

Regarding claim 6, modified Moore renders the circadian effect light fixture of claim 5 obvious as recited hereinabove, Moore teaches wherein the circadian accent comprises a change in the second correlated color temperature, a change in the second color value, or both (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306).
  
Regarding claim 7, modified Moore renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches wherein the first lighting element and the second lighting element each comprises light-emitting diode emitters (para 0012, 0176, 0229 “LED lighting source”), incandescent emitters, fluorescent emitters, organic light-emitting diode (OLED) emitters, color filtered emitters, laser diode emitters, quantum dot emitters, or any combination thereof (para 0012).  

Regarding claim 16, Moore discloses a lighting system , comprising: at least one lighting fixture comprising (para 0009, “a system for operating one or more light sources providing illumination to an individual”, para 0027 “the one or more light sources provides light with a spectral power distribution having circadian-significant attenuation”): at least one first lighting element configured to produce a first light output to a location (para 0197, para 0255 “more than one light source”; i.e., blue light); and a first controller configured to control the first light 
Although Moore discloses modifying the circadian profile of a first space, Moore fails to explicitly disclose the modifying factor being based on a circadian impact profile for a first space. 
Krames teaches a similar human circadian system stimulation (para 0008). Krames teaches modifying the lighting condition of a room automatically in response to trigger evenings which includes presence of the end user in a room for a given amount of time (para 0184) wherein the responses can be used to match to the spectrum to the condition of the user…and wherein the response can be determined by the user’s behavior in combination with other measurable conditions or cues such as time of the day, amount of outdoor light, etc. (para 0184). This provides for realizing the positive benefits and the avoiding deleterious ones by stimulating a circadian light cycle in a way similar to that which occurs in nature (sunlight 


Regarding claim 17, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one circadian effect light fixture comprises a display of a computer device, a luminous fixture, or a television screen (para 0262, 0420), and a correlated color temperature of the at least one circadian effect light fixture changes over the plurality of time periods based on the modification factor to produce the adjustable circadian impact level (para 0420-0422 “the light control interface unit 1510 may be configured as a lighting command unit that controls how each of the one or more light sources operates”).  

Regarding claim 18, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the combined adjustable circadian impact is configured to track the circadian impact profile of an occupant of the location (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, 

Regarding claim 19, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one circadian effect light fixture comprises a plurality of circadian effect light fixtures (fig. 1, para 0197, para 0255 “more than one light source”), wherein each of the plurality of circadian effect light fixtures is configured to produce light outputs at different adjustable circadian impact levels based on a plurality of modification factors associated with a plurality of circadian impact profiles (paras 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, 0306, 0422 as discussed in previous claims).  

Regarding claim 20, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one circadian effect light fixture is adjustable between a first position and a second position such that the second light output is directed in a first direction associated with the first position and a second direction associated with the second position (para 0256 “lights may be movable (e.g., along a track or a guide), rotatable (e.g., to change orientation), etc.”).   
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792